ON SUGGESTION OF ERROR.
It is suggested the phrase ". . . when Mrs. Broome forced her out of possession . . ." in our original opinion was erroneous; that the bill does not so state. We think that conclusion might fairly be drawn from the allegations of the bill, but whether the statement is technically accurate or not, it does not change the result.
It is further suggested that reference to Lincoln v. Mills,191 Miss. 512, 2 So. 2d 809, 3 So. 2d 835, was construed as holding that a wife might acquire title by adverse possession to the homestead as against the husband. Such was the holding under the peculiar facts of that case. Yet it is well to supplement this general statement with an explanation that the legal principle was invoked under circumstances when the wife not only had color of title, but such title and claim of the wife were known and recognized by the husband during his lifetime. Moreover, there were other positive acts of dominion exercised by the wife to the husband's knowledge. Our former opinion,7 So. 2d 829, merely recognizes the right of the wife in this case to show, by evidence of such nature and positiveness as is required in such cases, that the title of her husband had been divested and she had been invested therewith. *Page 76 
The writer desires to say that in his opinion neither the wife nor the husband can acquire title to the homestead by adverse possession as against the other while they are living together as man and wife thereon, whether such claimant has or has not color of title.
Suggestion of error is overruled.